ORDER **
AFFIRMED for the reasons given by the district court in its order of November *9765, 2001. On remand, the district court shall amend its judgment to permit Fuller to move to reopen the case if the courts of the State of Idaho ultimately hold that he may not pursue a petition for writ of habe-as corpus in those courts.
AFFIRMED and REMANDED with instructions.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.